DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Para. [0033], line 6, “separating each element 24” should be changed to “separating each element 16”;
Para. [0033], line 6, “Sparse arrays 12” should be changed to “Sparse arrays 14”;
Para. [0039], line 8, “Figure 4 shows the steering wires 32” should be changed to “Figure 4 shows the steering wires 30”;
Para. [0040], lines 2-3, “the distal end or tip 20” should be changed to “the distal end or tip 32”;
Para. [0040], line 3, “the handle 25” should be changed to “the handle 21”;
Para. [0041], line 3, “separated from the handle” should be changed to “separated from the handle 21”;
Para. [0045], line 6, “The entire handle 25” should be changed to “The entire handle 21”;
Para. [0046], line 2, “rotating the handle 25” should be changed to “rotating the handle 21”; and
Para. [0046], line 2, “without rotating the handle” should be changed to “without rotating the handle 21”.
Appropriate correction is required.

Claim Objections
Claims 1-2, 4, 9, 12-15, and 17-20 are objected to because of the following informalities: 
Claim 1, line 1, the limitation “the system” should be changed to “the medical ultrasound system”;
Claim 1, line 9, the limitation “during rotation of the handle” should be changed to “during the rotation of the handle”;
Claim 1, line 9, the limitation “one or more of the motors” should be changed to “one or more of the plurality of motors”;
Claim 2, lines 2-3, the limitation “for scanning a patient within the field of view” should be changed to “for scanning the patient within a field of view”;
Claim 4, line 1, the limitation “wherein the motors” should be changed to “wherein the plurality of motors”;
Claim 9, line 2, the limitation “the input sensors” should be changed to “the one or more input sensors”;
Claim 12, line 1, the limitation “wherein sensing comprises” should be changed to “wherein the sensing further comprises”;
Claim 12, line 2, the limitation “on a handle of the catheter” should be changed to “on the handle of the catheter”;
Claim 13, line 1, the limitation “wherein altering comprises” should be changed to “wherein the altering further comprises”;
Claim 13, line 2, the limitation “in a handle of the catheter” should be changed to “in the handle of the catheter”;
Claim 14, line 1, the limitation “wherein altering comprises” should be changed to “wherein the altering further comprises”;
Claim 15, line 1, the limitation “wherein the portion includes” should be changed to “wherein the portion of the catheter includes”;
Claim 15, line 2, the limitation “and further comprising” should be changed to “and the method further comprising”;
Claim 15, line 3, the limitation “and wherein altering comprises” should be changed to “and wherein the altering further comprises”;
Claim 15, lines 3-4, the limitation “the portion remains at a location” should be changed to “the portion of the catheter remains at the location”;
Claim 17, lines 1-2, the limitation “wherein steering with respect to the patient reference frame comprises” should be changed to “wherein the steering with respect to the patient reference frame further comprises”;
Claim 18, line 2, the limitation “wherein steering comprises” should be changed to “wherein the steering further comprises”;
Claim 18, lines 3-4, the limitation “the transducer and field of view at the location” should be changed to “the transducer and the field of view at the same location”;
Claim 19, line 2, the limitation “wherein steering comprises” should be changed to “wherein the steering further comprises”; and
Claim 20, line 1, the limitation “wherein sensing comprises” should be changed to “wherein the sensing further comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski).

Regarding Claim 11, Peszynski discloses (Figs. 1 and 5) a method for controlled bending in a catheter (see, e.g., Para. [0001], [0030-0034], and [0065-0070]), the method comprising: 
sensing, by a sensor (displacement encoders (En) 110-1, 110-2), rotation of the catheter along a longitudinal axis of the catheter (see, e.g., Para. [0032], lines 9-14, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”); and 
altering, by a controller (control unit 130), a bend in the catheter so that a portion (distal part 120) of the catheter separated from a handle (handle 102) by the bend remains at a location relative to a patient, the altering of the bend based on the sensed rotation from the sensor (110-1, 110-2) (see, e.g., Para. [0032], lines 1-17, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106, and a support 103. The handle 102 may be coupled to the imaging endoscopic device 104. The one or more actuators (A) 108-1, 108-2, as well as the one or more rotational actuators (RA) 101-1, 101-2, may include any device suitable for generating and transmitting a force such as, for example, motors, solenoids, etc. The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).

Regarding Claim 12, Peszynski discloses the method of Claim 11. Peszynski further discloses (Figs. 1 and 5) wherein sensing comprises sensing with an inertial measurement unit (displacement encoders (En) 110-1, 110-2) in or on a handle (handle 102) of the catheter (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, where the disclosed transmitted position information relating to positions of the actuators corresponds to information relating to the inertia of the object, and Fig. 1, where the displacement encoders (En) 110-1, 110-2 are shown to be positioned on the handle 102).

Regarding Claim 15, Peszynski discloses the method of Claim 11. Peszynski further discloses (Figs. 1 and 5) wherein the portion (distal part 120) includes an acoustic imaging array (TEE sensor arrays 122) (see, e.g., Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”), and further comprising rotating the acoustic imaging array (122) with the rotation (see, e.g., Para. [0032], lines 14-17, “a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired” and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”), and wherein altering comprises altering the bend so that the portion (120) remains at a location while also rotating the acoustic imaging array (122) (see, e.g., Para. [0032], lines 1-17, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106, and a support 103. The handle 102 may be coupled to the imaging endoscopic device 104. The one or more actuators (A) 108-1, 108-2, as well as the one or more rotational actuators (RA) 101-1, 101-2, may include any device suitable for generating and transmitting a force such as, for example, motors, solenoids, etc. The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski).

Regarding Claim 1, Davies discloses (Figs. 1-5) a medical ultrasound system for intra-cardiac echocardiography (see, e.g., Para. [0015], lines 1-5, “The following embodiments are related to an ultrasound catheter assembly 10. For the purpose of illustration, the ultrasound catheter assembly 10 is described in the context of an ultrasound catheter system for use as an intracardiac echocardiography (ICE) catheter”), the system comprising: 
an intra-cardiac echocardiography catheter (ultrasound catheter assembly 10) having a tip (distal segment 14), a handle (handle 18), steering wires (pull tendons 60), and an ultrasound transducer array (transducer elements within transducer housing 42, chamber 50) (see, e.g., Para. [0023], lines 1-5, “The transducer housing 42 includes a chamber 50. The chamber 50 houses one or more transducer elements which are cable of transmitting ultrasonic waves, receiving echoes from the ultrasonic waves, and converting the waves into electrical energy”, and Para. [0031], lines 1-8, “FIG. 3 further illustrates one or more optional pull tendons 60 within the catheter assembly. When used, the pull tendons 60 (also called a steering wire or steering line) allow the distal end of the catheter to be articulated. A distal end of each pull tendon 60 is anchored to the distal end of the catheter body 12. For example, the distal end of the pull tendon 60 is affixed to the collar 40. The proximal end of the pull tendon 60 is connected to handle 18”, and Fig. 1, where the ultrasound catheter assembly 10 is shown to comprise a distal segment/tip 14 and a handle 18); and
a plurality of motors (actuators 22, 24) connected to the steering wires (60) of the intra-cardiac echocardiography catheter (10) (see, e.g., Para. [0016], lines 5-8, “The handle 18 may include a motor assembly arranged to rotate a drive member and/or incorporate one or more actuators for steering the catheter”, and Para. [0028], lines 1-4, “The proximal end of the drive member 48 is coupled to a motor (not shown) or other component that is capable of imparting rotation to the drive member 48. The motor may be included in the optional handle 18”, and Para. [0031], lines 7-10, “The proximal end of the pull tendon 60 is connected to handle 18. One or more of actuators 22, 24 are used to pull the pull tendons 60 which causes the catheter to bend in a desired way”).
Davies does not disclose wherein the system further comprises a rotation sensor positioned to sense rotation of the handle; and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to the sensed rotation.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) a system comprising: 
a rotation sensor (displacement encoders (En) 110-1, 110-2) positioned to sense rotation of the handle (handle 102) (see, e.g., Para. [0032], lines 9-14, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”); and 
a controller (control unit 130) configured to maintain a position of the tip (distal part 120) relative to a patient during rotation of the handle (102) by actuation of one or more of the motors (actuators (A) 108-1, 108-2, rotational actuators (RA) 101-1, 101-2) in response to the sensed rotation (see, e.g., Para. [0032], lines 1-14, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106, and a support 103. The handle 102 may be coupled to the imaging endoscopic device 104. The one or more actuators (A) 108-1, 108-2, as well as the one or more rotational actuators (RA) 101-1, 101-2, may include any device suitable for generating and transmitting a force such as, for example, motors, solenoids, etc. The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical ultrasound system of Davies by including wherein the system further comprises a rotation sensor positioned to sense rotation of the handle; and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to the sensed rotation, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]). 

Regarding Claim 3, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies further discloses (Figs. 1-5) wherein the steering wires (pull tendons 60) control a bend at a distal end of the intra-cardiac echocardiography catheter (ultrasound catheter assembly 10) (see, e.g., Para. [0031], lines 1-8, “FIG. 3 further illustrates one or more optional pull tendons 60 within the catheter assembly. When used, the pull tendons 60 (also called a steering wire or steering line) allow the distal end of the catheter to be articulated. A distal end of each pull tendon 60 is anchored to the distal end of the catheter body 12. For example, the distal end of the pull tendon 60 is affixed to the collar 40. The proximal end of the pull tendon 60 is connected to handle 18”). 
Davies does not disclose wherein the controller is configured to maintain the position of the tip by altering the bend during the rotation.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein the controller (control unit 130) is configured to maintain the position of the tip (distal part 120) by altering the bend during the rotation (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the controller is configured to maintain the position of the tip by altering the bend during the rotation, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Regarding Claim 5, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies does not disclose wherein the rotation sensor comprises an inertial measurement unit.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein the rotation sensor (displacement encoders (En) 110-1, 110-2) comprises an inertial measurement unit (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, where the disclosed transmitted position information relating to positions of the actuators corresponds to information relating to the inertia of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the rotation sensor comprises an inertial measurement unit, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Regarding Claim 7, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies does not disclose wherein the tip rotates as the handle rotates, and wherein the controller is configured to alter a bend in the intra-cardiac echocardiography catheter to maintain the position during the rotation. Davies does disclose that the catheter is an intra-cardiac echocardiography catheter (see, e.g., Para. [0015], lines 1-5, “The following embodiments are related to an ultrasound catheter assembly 10. For the purpose of illustration, the ultrasound catheter assembly 10 is described in the context of an ultrasound catheter system for use as an intracardiac echocardiography (ICE) catheter”).
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein the tip (distal part 120) rotates as the handle (handle 102) rotates (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”), and wherein the controller (control unit 130) is configured to alter a bend in the catheter to maintain the position during the rotation (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the tip rotates as the handle rotates, and wherein the controller is configured to alter a bend in the catheter to maintain the position during the rotation, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Regarding Claim 8, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies does not disclose wherein the rotation causes the ultrasound transducer array and a corresponding field of view to rotate while the position is maintained.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein the rotation causes the ultrasound transducer array (TEE sensor arrays 122) and a corresponding field of view to rotate while the position is maintained (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the rotation causes the ultrasound transducer array and a corresponding field of view to rotate while the position is maintained, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 1 above, and further in view of Lee et al. (US 2007/0167813 A1, with publication date 07/19/2007, hereinafter Lee).

Regarding Claim 2, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies modified by Peszynski does not disclose wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient.
However, in the same field of endeavor of ultrasound imaging, Lee discloses (Figs. 1-2) wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient (see, e.g., Para. [0054], lines 5-14, “Catheter 14 may include a real-time imaging and therapy transducer (not shown)… The transducer in an exemplary embodiment is a 64 element one-dimensional (ID) transducer array and will be described further with reference to FIG. 2”, and Para. [0060], lines 1-4, “FIG. 2 is an illustration of an exemplary embodiment of a rotating transducer array assembly 30 for use in the imaging system of FIG. 1, which may be incorporated into catheter tips”, and Para. [0061], lines 21-26, “Micromotor and motor controller dimensions are selected to be compatible with the desired application, for example to fit within the catheter for a particular intracavity or intravascular clinical application. For example, in ICE applications, the catheter housing and components contained therein may be in the range of about 1 mm to about 4 mm in diameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient, as disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to obtain cost-effective approaches to providing catheter tips comprising an ultrasound transducer array that is movable from an internal actuator such as an electromechanical actuator, and in order to provide catheter tips that have more robust and higher performance, as recognized by Lee (see, e.g., Para. [0010] and [0142]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 1 above, and further in view of Miyoshi (US 2013/0102960 A1, with publication date 04/25/2013, hereinafter Miyoshi).

Regarding Claim 4, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies modified by Peszynski does not disclose wherein the motors comprises linear motors.
However, in the same field of endeavor of manipulating steering wires in a medical instrument, Miyoshi discloses (Figs. 7-8) wherein the motors comprises linear motors (see, e.g., Para. [0082], lines 1-3, “Linear motors (e.g. ultrasonic motors) or direct-current/alternating-current motors having rotational drive shafts may be used as the motors 212a and 212b”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the motors comprises linear motors, as disclosed by Miyoshi. One of ordinary skill in the art would have been motivated to make this modification in order to provide rotational motion while preventing excessive bending, and in order to improve performance of insertion of the device, as recognized by Miyoshi (see, e.g., Para. [0008], [0082], and [0094]). 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 1 above, and further in view of Byrd et al. (US 2006/0122514 A1, with publication date 06/08/2006, hereinafter Byrd).

Regarding Claim 6, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies modified by Peszynski does not disclose wherein the controller is configured to establish a patient frame of reference based on registration of a catheter frame of reference with a medical image, the position maintained as part of steering in the patient frame of reference.
However, in the same field of endeavor of ultrasound imaging catheters, Byrd discloses (Figs. 1-4) wherein the controller (controller 299) is configured to establish a patient frame of reference based on registration of a catheter frame of reference with a medical image (see, e.g., Para. [0038], lines 1-21, “the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve)”), the position maintained as part of steering in the patient frame of reference (see, e.g., Para. [0040], lines 17-22, “As directional ultrasound sensor 220 is positioned at a known angle from the ultrasound sensor 240 about the catheter 200, the direction 254 of ultrasound sensor 240 (the "roll" of catheter 200) relative to the frame of reference can be determined based on the measured direction of directional ultrasound sensor 220”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including wherein the controller is configured to establish a patient frame of reference based on registration of a catheter frame of reference with a medical image, the position maintained as part of steering in the patient frame of reference, as disclosed by Byrd. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired catheter position with respect to the desired frame of reference, and in order to improve the accuracy and reliability of the position determination, as recognized by Byrd (see, e.g., Para. [0038]). 

Regarding Claim 9, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies does not disclose the medical ultrasound system further comprising one or more input sensors on the handle, the input sensors configured for steering the intra-cardiac echocardiography catheter from user input, the steering being with respect to a patient frame of reference different from a catheter frame of reference for the intra-cardiac echocardiography catheter. Davies does disclose that the catheter is an intra-cardiac echocardiography catheter (see, e.g., Para. [0015], lines 1-5, “The following embodiments are related to an ultrasound catheter assembly 10. For the purpose of illustration, the ultrasound catheter assembly 10 is described in the context of an ultrasound catheter system for use as an intracardiac echocardiography (ICE) catheter”).
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) the system further comprising one or more input sensors (manual override 106, input/output device 138) on the handle (handle 102), the input sensors (106, 138) configured for steering the catheter from user input (see, e.g., Para. [0031], lines 13-16, “The inventive endoscopic devices may be used for non-invasive or minimally invasive procedures for therapeutic and imaging purposes, and may be self-guided, such as automatically and/or manually e.g., using a joystick”, and Para. [0032], lines 1-3, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106”, and Para. [0037], lines 12-19, “the TEE sensor control mechanism may include, for example, one or more cables which are coupled to corresponding ones of the one or more transducer arrays so as to control the orientation (which may include roll, pitch, and/or yaw) and/or position of one or more of the transducer arrays. The one or more cables may be coupled to corresponding actuators which may be controlled by the control unit 130 and/or a user”, and Para. [0045], lines 1-18, “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input. For example, the input/output device 138 may include one or more of a joystick, keyboard (KB) and a pointing device such as, for example, a mouse, a trackball, a touchpad, a capacitive positioning pad, a laser pointer, a touch-screen, etc. The processor may be configured to automatically control the TEE probe to provide desired images, such as in response to preprogrammed or predetermined instructions stored in the memory and executed by the processor, which may be modified or response to various input, such as input from positional and/or force sensors located at the distal end 120, and/or in response to user input. That is, the automatic control to capture desired images may be overridden by manual control by the user based on visual feedback provide by the images captured by the TEE probe, using the joystick, for example, to provide control in x, y and z directions for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including the medical ultrasound system further comprising one or more input sensors on the handle, the input sensors configured for steering the catheter from user input, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).
Davies modified by Peszynski still does not disclose the steering being with respect to a patient frame of reference different from a catheter frame of reference for the intra-cardiac echocardiography catheter.
However, in the same field of endeavor of ultrasound imaging catheters, Byrd discloses (Figs. 1-4) the steering being with respect to a patient frame of reference different from a catheter frame of reference for the catheter (see, e.g., Para. [0038], lines 1-21, “the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve)”, and Para. [0040], lines 17-22, “As directional ultrasound sensor 220 is positioned at a known angle from the ultrasound sensor 240 about the catheter 200, the direction 254 of ultrasound sensor 240 (the "roll" of catheter 200) relative to the frame of reference can be determined based on the measured direction of directional ultrasound sensor 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including the steering being with respect to a patient frame of reference different from a catheter frame of reference for the intra-cardiac echocardiography catheter, as disclosed by Byrd. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired catheter position with respect to the desired frame of reference, and in order to improve the accuracy and reliability of the position determination, as recognized by Byrd (see, e.g., Para. [0038]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 1 above, and further in view of Dala-Krishna (US 2009/0005679 A1, with publication date 01/01/2009, hereinafter Dala-Krishna).

Regarding Claim 10, Davies modified by Peszynski discloses the medical ultrasound system of Claim 1. Davies modified by Peszynski does not disclose the medical ultrasound system further comprising a beamformer configured to scan from the ultrasound transducer array.
However, in the same field of endeavor of intracardiac ultrasound imaging catheters, Dala-Krishna discloses (Fig. 1) the medical ultrasound system (intracardiac ultrasound imaging system 1) further comprising a beamformer (beam former circuit 54) configured to scan from the ultrasound transducer array (ultrasound transducer array 22) (see, e.g., Para. [0034], lines 1-12, “Beam former 54 circuits may be included to process signals sent to and received from the transducer array 22 to enable phased-array ultrasound imaging. The beam former 54 may receive ultrasound signals from the signal generator 46 and introduce phase lags for each transducer element so that when the signals are applied to the transducer elements a narrow beam of sound emanates from the array. Also, the beam former 54 may receive signals from the transducer array and process the ultrasound echo signal data to calculate the amplitude and direction of the ultrasound echoes returned to the transducer array 22 from each of many specific angles and distances”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the medical ultrasound system of Davies modified by Peszynski by including the medical ultrasound system further comprising a beamformer configured to scan from the ultrasound transducer array, as disclosed by Dala-Krishna. One of ordinary skill in the art would have been motivated to make this modification in order to desirably process signals sent to and received from the transducer array, as recognized by Dala-Krishna (see, e.g., Para. [0034]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 11 above, in view of Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies).

Regarding Claim 13, Peszynski discloses the method of Claim 11. Peszynski further discloses (Figs. 1 and 5) wherein altering comprises operating one or more motors (actuators (A) 108-1, 108-2, rotational actuators (RA) 101-1, 101-2) in a handle (handle 102) of the catheter (see, e.g., Para. [0032], lines 1-17, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106, and a support 103. The handle 102 may be coupled to the imaging endoscopic device 104. The one or more actuators (A) 108-1, 108-2, as well as the one or more rotational actuators (RA) 101-1, 101-2, may include any device suitable for generating and transmitting a force such as, for example, motors, solenoids, etc. The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”).
Peszynski does not disclose wherein the one or more motors are connected to steering wires of the catheter.
However, in the same field of endeavor of cardiac ultrasound imaging, Davies discloses (Figs. 1-5) wherein the one or more motors (actuators 22, 24) are connected to steering wires (pull tendons 60) of the catheter (ultrasound catheter assembly 10) (see, e.g., Para. [0016], lines 5-8, “The handle 18 may include a motor assembly arranged to rotate a drive member and/or incorporate one or more actuators for steering the catheter”, and Para. [0028], lines 1-4, “The proximal end of the drive member 48 is coupled to a motor (not shown) or other component that is capable of imparting rotation to the drive member 48. The motor may be included in the optional handle 18”, and Para. [0031], lines 7-10, “The proximal end of the pull tendon 60 is connected to handle 18. One or more of actuators 22, 24 are used to pull the pull tendons 60 which causes the catheter to bend in a desired way”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peszynski by including wherein the one or more motors are connected to steering wires of the catheter, as disclosed by Davies. One of ordinary skill in the art would have been motivated to make this modification in order to steer the catheter as desired and cause the catheter to bend in the desired way, as recognized by Davies (see, e.g., Para. [0016] and [0031]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski), as applied to Claim 11 above, in view of Byrd et al. (US 2006/0122514 A1, with publication date 06/08/2006, hereinafter Byrd).

Regarding Claim 14, Peszynski discloses the method of Claim 11. Peszynski does not disclose wherein altering comprises maintaining an angle of the bend along the catheter during the rotation and maintaining a location of the bend relative to the patient during the rotation.
However, in the same field of endeavor of ultrasound imaging catheters, Byrd discloses (Figs. 1-4) wherein altering comprises maintaining an angle of the bend along the catheter during the rotation and maintaining a location of the bend relative to the patient during the rotation (see, e.g., Para. [0038], lines 1-21, “the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve)”, and Para. [0039], lines 1-7, “the ultrasound pulses generated by the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 as well as the echoes in response thereto are measured (in time and/or strength) and are used to determine the planar angle 250 along the X-Y plane (the "yaw" angle) and the Z offset angle 252 (the "pitch" angle) with respect to the frame of reference”, and Para. [0040], lines 17-22, “As directional ultrasound sensor 220 is positioned at a known angle from the ultrasound sensor 240 about the catheter 200, the direction 254 of ultrasound sensor 240 (the "roll" of catheter 200) relative to the frame of reference can be determined based on the measured direction of directional ultrasound sensor 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peszynski by including wherein altering comprises maintaining an angle of the bend along the catheter during the rotation and maintaining a location of the bend relative to the patient during the rotation, as disclosed by Byrd. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired catheter position with respect to the desired frame of reference, and in order to improve the accuracy and reliability of the position determination, as recognized by Byrd (see, e.g., Para. [0038]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Byrd et al. (US 2006/0122514 A1, with publication date 06/08/2006, hereinafter Byrd).

Regarding Claim 16, Davies discloses (Figs. 1-5) a method for steering a catheter (ultrasound catheter assembly 10) (see, e.g., Abstract, Para. [0004], and Para. [0015-0016]), the method comprising: 
inserting the catheter (10) into a patient (see, e.g., Para. [0003], lines 2-6, “In IVUS imaging systems, an ultrasonic transducer assembly is attached to a distal end of a catheter. The catheter is carefully maneuvered through a patient's body, usually over a guide wire, to an area of interest such as within a coronary artery”, and Para. [0004], lines 2-9, “ICE is similar to IVUS in that it uses a catheter with a transducer assembly at its distal end to facilitate imaging. However, ICE involves maneuvering the tip of the catheter, and hence transducer assembly, into the heart so that the walls of a heart chamber can be imaged. ICE catheters also typically include a steering mechanism that permits articulation of the distal end of the catheter”, and Para. [0015], lines 1-11, “The following embodiments are related to an ultrasound catheter assembly 10. For the purpose of illustration, the ultrasound catheter assembly 10 is described in the context of an ultrasound catheter system for use as an intracardiac echocardiography (ICE) catheter or an intravascular ultrasound (IVUS) catheter… the disclosed ultrasound catheter can be used in any application where it is desirable to image a chamber or cavity that is accessible via a lumen”, where the disclosed ultrasound catheter assembly 10 is used in ICE imaging and is therefore inserted into the patient during use); and 
steering, by a controller and motor (actuators 22, 24), the catheter (10) (see, e.g., Para. [0016], lines 5-8, “The handle 18 may include a motor assembly arranged to rotate a drive member and/or incorporate one or more actuators for steering the catheter”, and Para. [0028], lines 1-4, “The proximal end of the drive member 48 is coupled to a motor (not shown) or other component that is capable of imparting rotation to the drive member 48. The motor may be included in the optional handle 18”, and Para. [0031], lines 7-10, “The proximal end of the pull tendon 60 is connected to handle 18. One or more of actuators 22, 24 are used to pull the pull tendons 60 which causes the catheter to bend in a desired way”; further see, e.g., Para. [0017], lines 1-8, “The cable 28 connects the connector 30 to the handle 18. The connector, which can be any of many possible configurations, is used to interconnect the catheter assembly 10 with an ultrasound system for processing, storing, manipulating and displaying data obtained from signals generated by a transducer assembly mounted at the distal segment 14 of the catheter assembly”, where a controller/processor is within the disclosed ultrasound system for processing, storing, manipulating and displaying data).
Davies does not disclose wherein the catheter is steered specifically with respect to a patient reference frame different than a catheter reference frame of the catheter.
However, in the same field of endeavor of ultrasound imaging catheters, Byrd discloses (Figs. 1-4) steering, by a controller (controller 299), the catheter with respect to a patient reference frame different than a catheter reference frame of the catheter (see, e.g., Para. [0038], lines 1-21, “the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve)”, and Para. [0040], lines 17-22, “As directional ultrasound sensor 220 is positioned at a known angle from the ultrasound sensor 240 about the catheter 200, the direction 254 of ultrasound sensor 240 (the "roll" of catheter 200) relative to the frame of reference can be determined based on the measured direction of directional ultrasound sensor 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies by including steering, by a controller, the catheter with respect to a patient reference frame different than a catheter reference frame of the catheter, as disclosed by Byrd. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired catheter position with respect to the desired frame of reference, and in order to improve the accuracy and reliability of the position determination, as recognized by Byrd (see, e.g., Para. [0038]).

Regarding Claim 17, Davies modified by Byrd discloses the method of Claim 16. Davies does not disclose wherein steering with respect to the patient reference frame comprises maintaining bending planes of the catheter in positions relative to the patient during rotation of the catheter about a longitudinal axis of the catheter.
However, in the same field of endeavor of ultrasound imaging catheters, Byrd discloses (Figs. 1-4) wherein steering with respect to the patient reference frame comprises maintaining bending planes of the catheter in positions relative to the patient during rotation of the catheter about a longitudinal axis of the catheter (see, e.g., Para. [0038], lines 1-21, “the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of reference" refers to any known position and/or coordinate system which can be used to determine the absolute position of catheter 200 within a patient's body by knowing the relative position between the frame of reference and the catheter 200 and the relative position of the patient's body and the frame of reference. In this regard, the frame of reference may be established using a second or third catheter (see FIG. 4) having a known position or an image obtained by other technology (e.g., fluoroscopy, x-ray, etc.). The frame of reference may be a fixed frame of reference to which the catheters and the patient are located (e.g., on an exam table or the like), a frame of reference fixed on the patient's body (e.g., externally generated ultrasound signals provided at registered fiducial points on the patient's body), a detected and recognizable structure (e.g., the heart wall or valve)”, and Para. [0040], lines 17-22, “As directional ultrasound sensor 220 is positioned at a known angle from the ultrasound sensor 240 about the catheter 200, the direction 254 of ultrasound sensor 240 (the "roll" of catheter 200) relative to the frame of reference can be determined based on the measured direction of directional ultrasound sensor 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Davies modified by Byrd by including wherein steering with respect to the patient reference frame comprises maintaining bending planes of the catheter in positions relative to the patient during rotation of the catheter about a longitudinal axis of the catheter, as disclosed by Byrd. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired catheter position with respect to the desired frame of reference, and in order to improve the accuracy and reliability of the position determination, as recognized by Byrd (see, e.g., Para. [0038]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0179426 A1, with publication date 07/15/2010, hereinafter Davies) in view of Byrd et al. (US 2006/0122514 A1, with publication date 06/08/2006, hereinafter Byrd), as applied to Claim 16 above, and further in view of Peszynski (US 2011/0263983 A1, with publication date 10/27/2011, hereinafter Peszynski).

Regarding Claim 18, Davies modified by Byrd discloses the method of Claim 16. Davies further discloses (Figs. 1-5) the method further comprising ultrasound scanning a field of view with a transducer (transducer elements within transducer housing 42, chamber 50) in the catheter (ultrasound catheter assembly 10) (see, e.g., Para. [0023], lines 1-5, “The transducer housing 42 includes a chamber 50. The chamber 50 houses one or more transducer elements which are cable of transmitting ultrasonic waves, receiving echoes from the ultrasonic waves, and converting the waves into electrical energy”).
Davies modified by Byrd does not disclose wherein steering comprises maintaining the transducer at a same location relative to the patient while rotating the transducer and field of view at the location.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein steering comprises maintaining the transducer (TEE sensor arrays 122) at a same location relative to the patient while rotating the transducer (122) and field of view at the location (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Davies modified by Byrd by including wherein steering comprises maintaining the transducer at a same location relative to the patient while rotating the transducer and field of view at the location, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Regarding Claim 19, Davies modified by Byrd discloses the method of Claim 16. Davies modified by Byrd does not disclose the method further comprising sensing a rotation of a handle of the catheter, and wherein steering comprises changing a bend in the catheter in response to the sensed rotation.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) the method further comprising sensing a rotation of a handle (handle 102) of the catheter (see, e.g., Para. [0032], lines 9-14, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”), and wherein steering comprises changing a bend in the catheter in response to the sensed rotation (see, e.g., Para. [0032], lines 1-17, “The handle 102 may include one or more internal cavities, one or more actuators (A) 108-1, 108-2, one or more rotational actuators 101-1 and 101-2, a manual override 106, and a support 103. The handle 102 may be coupled to the imaging endoscopic device 104. The one or more actuators (A) 108-1, 108-2, as well as the one or more rotational actuators (RA) 101-1, 101-2, may include any device suitable for generating and transmitting a force such as, for example, motors, solenoids, etc. The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, and Para. [0037], lines 1-2, “The distal part 120 may include a rigid region 118 and one or more TEE sensor arrays 122”, and Para. [0059], lines 5-7, “The control unit 130 may then engage a braking mechanism to hold the TEE sensor array 222 in a desired position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Davies modified by Byrd by including the method further comprising sensing a rotation of a handle of the catheter, and wherein steering comprises changing a bend in the catheter in response to the sensed rotation, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).

Regarding Claim 20, Davies modified by Byrd and Peszynski discloses the method of Claim 19. Davies modified by Byrd does not disclose wherein sensing comprises sensing with an inertial measurement unit.
However, in the same field of endeavor of cardiac ultrasound imaging, Peszynski discloses (Fig. 1) wherein sensing comprises sensing with an inertial measurement unit (displacement encoders (En) 110-1, 110-2) (see, e.g., Para. [0032], lines 9-17, “The one or more rotational actuators 101-1 and 101-2 may rotate parts of the ultrasound imaging system relative about a desired axis. For example, a handle rotational actuator 101-1 may be used to rotate ROT-1 the handle portion 102 about its longitudinal axis L.sub.H, or some other axis, as desired. Likewise, a distal rotational actuator 101-2 may be used to rotate ROT-2 a distal part 120 of the imaging endoscopic device 104 about its longitudinal axis L.sub.DP, or some other axis, as desired”, and Para. [0034], lines 1-4, “Displacement encoders (En) 110-1, 110-2 may transmit position information relating to positions of the actuators 108-1, 108-2, 101-1, 101-2… to the control unit 130”, where the disclosed transmitted position information relating to positions of the actuators corresponds to information relating to the inertia of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Davies modified by Byrd and Peszynski by including wherein sensing comprises sensing with an inertial measurement unit, as disclosed by Peszynski. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the possibility of harming the patient during image acquisition by allowing for consistent imaging coverage of the target regardless of motion induced on the handle, and in order to allow the user to desirably guide the instrument to the desired location in the patient, as recognized by Peszynski (see, e.g., Para. [0003], [0007], [0032], and [0034]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793